DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Jun. 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama US 5,981,810 (hereafter Okuyama) and further in view of Cvengros et al. “Evaporator with wiped film as the reboiler of the vacuum rectifying column” Separation and Purification Technology 15 (1999) 95-100 published in 1999 (hereafter Cvengros).

Regarding claim 17, Okuyama teaches a system for purifying bioderived 1,4-BDO (Okuyama: abstract) comprising:
a first distillation (202 in Fig 2) column receiving a crude bioderived 1,4-BDO mixture (from reactor 201) and generating a first stream of materials with boiling points lower than 1,4-BDO (low-boiling point substances shown in Fig 2) and a bioderived 1,4-BDO-containing product stream (stream to tower 203 in Fig 2);
a second distillation column (203 in Fig 2) receiving the bioderived 1,4-BDO-containing product stream at a feed point and generating a first stream of materials with boiling points higher than 1,4-BDO (bottoms of column 203 in Fig 2), a second stream of materials with boiling points lower than 1,4-BDO (tops of column 203), and a purified bioderived 1,4-BDO product (stream to reactor 205 in Fig 2) from a side-draw (as shown in Fig 2);
a separator (Okuyama: 204 in Fig 2) receiving the first stream of materials with boiling points higher than 1,4-BDO (Okuyama: as shown in Fig 2) and generating a distillate (Okuyama: tops from separator 204 in Fig 2), wherein the distillate is fed to the second distillation column (Okuyama: as shown in Fig 2);
further comprising a hydrogenation reactor (Okuyama: 205 in Fig 2) constructed to treat the purified bioderived 1,4-BDO product generated by the second distillation column (Okyama: as shown in Fig 2).
Okuyama does not teach where the separator is a wiped-film evaporator.
Cvengros teaches where distillation columns (Cvengros: page 95 col 2 lines 1-8) may employ wiped-film evaporation as a reboiler in order to concentrate the distillate (Cvengros: page 96 lines 30-47) minimize residence time (Cvengros: page 96 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Okuyama (204 in Fig 2) by incorporating the wiped film evaporator of Cvengros (as shown above) in order to reduce thermal degredation (Cvengros: page 95 col 2 lines 18-24; Ernst: col 2 lines 14-23) and concentrate the distillate (Cvengros: page 96 lines 30-47; Ernst: col 2 lines 23-27). The combination would result in a wiped-film evaporator receiving the first stream of materials with boiling points higher than 1,4-BDO and generating a distillate, wherein the distillate is fed to the second distillation column.
Additionally, where the first distillation column receives a crude bioderived 1,4-BDO mixture and generates a first stream of materials with boiling points lower than 1,4-BDO and a bioderived 1,4-BDO-containing product stream; where the second distillation column receives the bioderived 1,4-BDO-containing product stream and generates a first stream of materials with boiling points higher than 1,4-BDO, a second stream of materials with boiling points lower than 1,4-BDO, and a purified bioderived 1,4-BDO product; and where the wiped-film evaporator receives the first stream of materials with boiling points higher than 1,4-BDO and generates a distillate are methods of using the apparatus which do not patentably distinguish the claimed invention over the prior art. See MPEP §2114, §2115, and §2173.05(g).


Response to Arguments
The following is a response to Applicant’s arguments filed 16 Jun. 2021:

Applicant argues that “the application teaches throughout that to obtain the bioderived 1,4-BDO the biological organism is cultured in a fermentation broth and the 1,4-BDO is purified away from the cellular components and other organic material in the fermentation broth. Thus, the crude 1,4-BDO resulting from biosynthesis is very different from the crude 1,4-BDO resulting from chemical synthesis starting from a petrochemical feedstock” and that “the application teaches that challenges existed for obtaining 1,4-BDO from fermentation broths”.
Examiner disagrees. Applicant has not persuasively argued why a bioderived 1,4-BDO would not have been expected to be able to purified with distillation columns such as that of Okuyama. The boiling point of 1,4-BDO is well over 400°F. One of ordinary skill in the art would have expected the system of Okuyama of being capable of purifying 1,4-BDO by distillation, especially of separating compounds of a lower boiling point than 1,4-BDO from the mixture with distillation. The crude 1,4-BDO of Okuyama contains similarities to Applican’t bioderived 1,4-BDO, such as water, organic acids, and other substances (Okuyama col 2 lines 1-14).
Applicant’s ¶70-71 states that the “cellular components and other organic material in the fermentation broth” are filtered out before the first distillation column and are thus not necessary to separate in the distillation process.

Applicant argues that “Given the differences in how the petrochemical derived 1,4-BDO and the claimed bioderived 1,4-BDO are obtained, the very different diversities of the impurities within the crude products and the teachings within the 
Examiner disagrees.
The differences in how that 1,4-BDO is obtained is not commensurate in scope with the claims. Rather, the differences in the crude 1,4-BDO itself is of concern (see MPEP §2113).
Applicant’s cited ¶5 discusses the challenges associated with obtaining 1,4-BDO from a fermentation broth, but does not discuss the differences between obtaining 1,4-BDO from a fermentation brother and obtaining 1,4-BDO from a petrochemical source. Thus, Applicant has not substantiated the allegation of “very different diversities of the impurities within the crude products and the teachings within the application” in the arguments. 


Applicant argues that:
With respect to unexpected results, Table 6 can be found in WO/2014/152665, which claims priority to US provisional application serial number 61/801, 107 (the "' 107 application"). The' 107 application also is the priority application for the instant application. Following the teachings and guidance of the instant application and its PCT counterpart Table 6 presented in Applicant's previous Response shows that the amount of impurities was lowered and the quality of the product was increased in all cases as indicated by about a 50% reduction of UV absorbances by the addition of a wiped film evaporator to a distillation process for purifying bioderived 1,4-BDO,

Further, the system of Table 6 and ¶312 from WO/2014/152665 is not commensurate in scope with claim 17. Claim 17 is a 2 column distillation system while the system of Table 6 and ¶312 from WO/2014/152665 is a 4 column distillation system.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776